Citation Nr: 1515943	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  96-23 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include as due to undiagnosed illness. 

2.  Entitlement to service connection for thyroid disorder/trembling/fatigability, to include as due to undiagnosed illness. 

3.  Entitlement to service connection for lung disorder/allergies, to include as due to undiagnosed illness. 

4.  Entitlement to service connection for arthritis of multiple joints (hips, ankles, elbows, and knees), to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to September 1979 and from November 1990 to March 1991 which included service in Southwest Asia.

These matters come before the Board of Veterans' Appeals (Board on appeal from a June 1995 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama.  

This case was previously before the Board in April 2000, October 2002, July 2009, May 2012, and most recently in November 2013 when it was remanded for further development. 

The Board notes that in 2002, the Veteran's claims files were misplaced and later rebuilt.  However, it appears that at this time, his original claims files have been located and are available for review. 

The Board notes that in his July 1993 claim for service connection, the Veteran claimed entitlement to service connection for a sleep disorder.  Based on evidence of record, the RO determined that the Veteran's sleep disorder had been diagnosed as sleep apnea, and in the June 1995 rating decision, and numerous adjudications since, including an August 2013 supplemental statement of the case (SSOC), he was denied service connection for sleep apnea. 

However, the Veteran has consistently asserted that he is not seeking service connection for sleep apnea, but that since his separation form active service in 1991, he has been treated for sleep disorders separate and distinct from sleep apnea that he alleges were caused by his service in Southwest Asia.  As such, the Board has limited its consideration accordingly, to exclude the Veteran's sporadic diagnoses of obstructive sleep apnea. 

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

As noted in the November 2013 remand, the issues of entitlement to service connection for memory loss, headaches, sexual dysfunction, night sweats, bowel problems, all as due to an undiagnosed illness have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for a sleep disorder, to include as due to undiagnosed illness and entitlement to service connection for arthritis of multiple joints (hips, ankles, elbows, and knees), to include as due to undiagnosed illness are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The most probative evidence of record does not support a finding that the Veteran has a thyroid disorder/trembling/fatigability disability resulting from undiagnosed illness that was shown during active service; and a current thyroid disorder/trembling/fatigability disability is not shown to be etiologically related to a disease, injury, or event in service.

2.  The most probative evidence of record does not support a finding that the Veteran has a lung disorder/allergies disability resulting from undiagnosed illness that was shown during active service; and a current lung disorder/allergies disability is not shown to be etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  A thyroid disorder/trembling/fatigability disability was not incurred or aggravated during service nor may it be presumed to be related to his period of service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2014).

2.  A lung disorder/allergies disability was not incurred or aggravated during service nor may it be presumed to be related to his period of service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

The RO provided notice to the Veteran in a January 2010 letter that explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

After issuance of the January 2010 letter, and opportunity for the Veteran to respond, the May 2014 supplemental statement of the case (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran.  Additionally, the Veteran was afforded numerous VA examinations.  Most recently, in accordance with the Board's November 2013 remand, the Veteran was afforded VA examinations in May 2014.  While the Veteran contended that his VA examination did not conform to the Board's remand instructions, the Board notes that the May 2014 VA examination report reflects that the VA examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  Per the November 2013 Board instruction, the May 2014 VA examiner, also addressed the specific questions related to the whether the Veteran's respiratory disabilities were etiologically related to the Veteran's active service, to specifically include whether they are related to his service in the Persian Gulf and/or undiagnosed illness resulting from such.  As such, the Board finds that the May 2014 VA examination report is sufficient upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 
 
In light of the above, the Board finds that the RO substantially complied with the November 2013 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

As a threshold matter, the Board notes that military records reflect that the Veteran had active military service in the Southwest Asia Theater of Operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The law and regulations pertaining to undiagnosed illness incurred due to Persian Gulf service, discussed above, thus are applicable in this case.

Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81834 (Dec. 29, 2011) (codified at 38 C.F.R. § 3.317(a) (1) (2014)). 

For purposes of 38 C.F.R. § 3.317 , there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d)  warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id. To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a) (5) (2014); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006). 

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a) (2) (ii) (2014).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. §3.317(a) (3) (2014).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b) (2014). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a) (4) (2014).

A Persian Gulf Veteran is a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317 (2014).  By regulation, the Persian Gulf War is defined as beginning in August 1990 through a date not yet prescribed.  38 C.F.R. § 3.2 (2014).  The Veteran's DD 214 Form reflects that he was awarded various medals as a result of his time spent as part of Operation Iraqi Freedom.  As such, he is considered a Persian Gulf Veteran for purposes of 38 C.F.R. § 3.317.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 






A.  Thyroid Disorder/Trembling/Fatigability

Factual Background and Analysis

While on active service in January 1991, the Veteran was treated for an episode of trembling, fatigue, and other symptoms, which was attributed to a psychiatric disorder.  The Veteran asserts that following his return from Southwest Asia, he continued to experience symptoms of trembling and severe fatigue, which was noted by his private physician in a June 1992 letter. 

Further, while being treated for a psychiatric disorder on active service in February 1991, the Veteran was afforded routine laboratory testing.  A treatment record shows that thyroid T3 uptake was 35, Thyroxin was 4.6 and FTI [free thyroid index] was 1.6. Post service laboratory testing in August 1991 and December 1991, shows that the Veteran's thyroid levels were abnormal.  The Veteran was diagnosed with hypothyroidism in September 1992. 

The Veteran underwent a VA examination in March 1994.  The Veteran presented with complaints of fatigue and sleep disturbance.  He had difficulty with sleep patterns especially since his return from the Gulf.  The diagnosis was a history of hypothyroidism.

The Veteran underwent a VA examination in April 1999.  The Veteran reported that he experienced shaking and fatigue while he served in the Gulf War.  About 6 months after his separation, he was treated by a private physician for a sleep disturbance where hypothyroidism was identified.  Within a year he was placed on thyroid medication which has continued.  The diagnosis was hypothyroidism by history.  The examiner noted that the tremulousness and fatigability may be related to the hypothyroidism.  

A July 2013 VA Persian Gulf Examination noted that there were currently no undiagnosed illnesses meeting the Gulf War exposure criteria.  There were, however, conditions with clear/known etiologies.  The examiner opined that there was no clinical evidence showing an incurrence of a thyroid disorder during active service, particularly since the Veteran had not been diagnosed with hypothyroidism until September 1992.  The examiner also noted that there were no currently diagnosed chronic fatigue disorder or residuals thereof and there is no undiagnosed chronic fatigue syndrome due to Gulf War exposure.  

Pursuant to the Board's November 2013 remand, the Veteran was afforded an examination in May 2014.  The examiner noted that the Veteran had hypothyroidism.  The Veteran reported that he had never had a thyroid problem until the Gulf War.  While in Iraq, he experienced so much fatigue that he was eventually treated in the psychiatric ward.  He indicated that he was not tested for a physical problem until he was medically evacuated to Eglin Air Force Base.  He stated that he was no tested for TSH (thyroid stimulation hormone).  After he was discharged a private physician informed him that the military looked for the wrong thyroid blood test.  The private physician prescribed him Synthroid and eventually the Veteran's TSH returned to normal and his physical problems improved.  The May 2014 VA examiner opined that it was less likely than not that the Veteran's thyroid disorder was incurred in or caused by an in-service injury, event or illness as the Veteran was not diagnosed with a chronic thyroid disorder while on active duty.  The examiner also noted that a thyroid lab tests in February 1991 were normal but that he had evidence of hypothyroidism in August 1991.  The examiner concluded that the Veteran's hypothyroidism was not etiologically related to active duty service as the etiology of his hypothyroidism was most likely chronic autoimmune thyroiditis and the cause of this was likely genetic with no known environmental risk factors.  The examiner also found that symptoms of trembling and fatigue were not found on examination thus an opinion on their etiology was not provided.

As noted above, as the Veteran had active military service in the Southwest Asia Theater of Operations, the law and regulations pertaining to undiagnosed illness incurred due to Persian Gulf service, discussed above, thus are applicable in this case.

Based on the above evidence, the Board finds that service connection for thyroid disorder/trembling/fatigability, to include as due to undiagnosed illness is not warranted.  

In this regard, the Board first observes that the Veteran's thyroid disorder/trembling/fatigability is not related to an undiagnosed illness, as the disorder does, in fact, carry a diagnosis.  For the Veteran's thyroid disorder/trembling/fatigability disability to be due to an undiagnosed illness, the symptoms would have to be not attributable to another, specific cause.  The undiagnosed illness recognized as being associated with Persian Gulf War service does not cause other diagnosed disorders, but various symptoms for which a diagnosis cannot be determined.  Only if such symptoms are not related to a diagnosed disorder may they be said to be due to undiagnosed illness.  The diagnosed hypothyroidism is not an undiagnosed illness or medically unexplained chronic multi symptom illnesses.   

Thus, while the Veteran served in Southwest Asia, the Veteran did not have multisymptom medically undiagnosed illness as the July 2013 VA examiner specifically determined that the Veteran's thyroid disorder/trembling/fatigability conditions had clear and specific etiologies and diagnoses since his history and the current examination was consistent with these diagnoses.  As the disorder of hypothyroidism has been diagnosed, the Board concludes that the special provisions pertaining to undiagnosed illnesses are not applicable, and service connection for thyroid disorder/trembling/fatigability cannot be granted under the presumptive provisions of 38 U.S.C.A. §1117 and 38 C.F.R. § 3.317.  See 38 C.F.R. § 3.317 (2014).

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 are warranted.  See Combee v. Brown, 34 F.3d 1039, 1042   (Fed. Cir. 1994) (specifically addressing claims based on ionizing radiation exposure).  Thus, the presumption is not the sole method for showing causation.  However, where the issue involves a question of medical diagnosis or causation, as presented here, a claimant must establish the existence of a disability and a connection between the Veteran's service and the disability.

As there is a current diagnosis of hypothyroidism the first element of service connection is satisfied.  However, the evidence must establish not only the existence of a disability, but also an etiological connection between military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

The Board acknowledges that the Veteran's available service treatment records demonstrate that in January 1991, the Veteran was treated for an episode of trembling, fatigue, and other symptoms, which was attributed to a psychiatric disorder.  Further, while being treated for a psychiatric disorder on active service in February 1991, the Veteran was afforded routine laboratory testing which showed elevated thyroid readings.  Post service laboratory testing in August and December 1991, shows that the Veteran's thyroid levels were abnormal and the Veteran was diagnosed with hypothyroidism in September 1992.

The service treatment records however, are negative for any or diagnoses of any chronic thyroid disorder/trembling/fatigability disorders.  Significantly, the Veteran's July 1979 separation examination from his first period of service and the November 1991 Report of Medical History from his second period of service, were both negative for any chronic thyroid disorder/trembling/fatigability disorders or complaints.

Additionally, per the November 2013 remand instructions, the May 2014 VA examiner specifically addressed the findings of abnormal thyroid levels, merely less than 6 months following separation from active service.  The May 2014 examiner indicated that the Veteran's hypothyroidism was not etiologically related to active duty service as the etiology of his hypothyroidism was most likely chronic autoimmune thyroiditis and the cause of this was likely genetic with no known environmental risk factors.  

Further, there is no competent evidence or opinion even suggesting that there exists a medical nexus between a current thyroid disorder/trembling/fatigability disability and the Veteran's military service.  In fact, the only medical opinions of record weigh against the claim as the July 2013 and May 2014 VA examiners determined that the Veteran's current thyroid disorder/trembling/fatigability were less likely than not related to service.  

None of the competent medical evidence currently of record refutes these conclusions, and neither the Veteran nor his representative have presented or identified any such existing medical evidence or opinion.  

Given that the most probative opinion is against a finding of a relationship between the claimed thyroid disorder/trembling/fatigability disability and service, the Board finds that service connection is not warranted.  

B.  Lung/Allergies

Factual Background and Analysis

An April 1976 service treatment records noted recurrent sinusitis.  An April 1977 service treatment record provided an assessment of an upper respiratory infection.  A March 1978 service treatment record shows that at that time he had a diagnosis of chronic sinusitis.  A June 1978 service treatment record noted an upper respiratory infection.

On the July 1979 separation Report of Medical History the Veteran indicated that he had a history of sinusitis.  However, the clinical examination upon separation was negative for complaints or treatments related to a chronic sinus or respiratory disability.

An April 1980 VA examination reported that the Veteran's nose, mouth, sinus and throat were normal.

On an October 1987 Report of Medical History, the Veteran noted that he had no allergies and that he was in good health overall.

An October 1988 treatment record provided a diagnosis of postviral bronchitis.

An October 1989 treatment note indicated that the Veteran had a recurrence of sinusitis.  A May 1990 treatment note reported that the Veteran had sinus and chest congestion with "a little bit of an infection".  A September 1990 treatment note indicated that there was still some mild lingering bronchitis.

For his second period of service, a January 1991 service treatment record shows that while serving in Southwest Asia, the Veteran was noted to have a history of chronic bronchitis, and he complained at that time of trouble breathing due to the dust storms, as well as symptoms of an upper respiratory infection.  Another January 1991 service treatment record noted complaints of sinusitis for the past 3 days.

Several private treatment records associated with the claims file that show the Veteran received treatment, both before and after his service in Southwest Asia, for episodes of sinusitis and bronchitis.  Namely, a September 1991 treatment record noted sinusitis and bronchitis.

A March 1994 x-ray of the chest was normal.

The Veteran underwent a VA examination in June 1994 where he reported developing sinusitis or an upper respiratory infection while embarking for the Persian Gulf that he never quite recovered from.  

An April 1999 chest x-ray revealed no acute pleural or parenchymal abnormality but an area of linear atelectasis in the left lower lobe.

The Veteran underwent a VA examination in April 1999.  The examiner noted that the Veteran had chronic sinusitis which was documented in military record.  He also had a history of tobacco abuse in the past with a history of bronchitis.  This had been exacerbated with an episode during the Gulf War and now had an allergic component to his allergic rhinitis and sinusitis.   

The Veteran was underwent a VA examination in May 2013.  The examiner provided a diagnosis of asthma and chronic obstructive pulmonary disease (COPD). 

A July 2013 VA Persian Gulf Examination noted that there were currently no undiagnosed illnesses meeting the Gulf War exposure criteria.  There were, however, conditions with clear/known etiologies.

In a July 2013 VA opinion, an examiner opined that there was no clinical evidence that the Veteran's asthma or COPD were incurred in active service.  The examiner noted that the Persian Gulf War examination in 1995 revealed no clinical evidence of a respiratory condition as there was a normal chest x-ray in 1994 and 1995 and COPD was diagnosed in 2013.

However, the July 2013 VA opinion did not discuss any possible relationship between the Veterans history of chronic sinusitis and chronic bronchitis to his currently diagnosed asthma and COPD.  

A January 2014 private treatment record noted that the Veteran had allergic rhinitis that was due to pollen.

Per the November 2013 remand instructions, the Veteran underwent a VA examination in May 2014.  The Veteran had a current diagnosis of asthma that was initially diagnosed in 2007.  The Veteran reported that prior to going to the Persian Gulf he had never had any problems with allergies.  He reported that after being in Saudi Arabia, he developed allergies while his spouse did not.  After coming back from Saudi Arabia, he had bad allergy problems to cats that he did not previously have.  He indicated that formal allergy testing from an allergist in 1993 revealed that he was "allergic to everything he was exposed to" and he was placed on immunotherapy for 4 to 5 years.  He stopped the allergy thoughts after 5 years as there was minimal improvement.  He stated that he had formal allergy testing in 1993.  He had residual allergy problems and that he had developed more allergy problems since he moved to Bardstown, Kentucky.  He took over the counter medication as he was taking Dulera for a diagnosis of asthma made about 7 years ago.  He also reported that he had chronic bronchitis prior to deploying.  He indicated that there was a significant powder type dust in Saudi Arabia and that there was a transportation battalion close by which would stir up the dust.  The examiner noted that chest x-rays from 1987 to 1999 were all normal.  The Veteran did not currently have multiple respiratory conditions.

The examiner opined that it was less likely than not that the Veteran's lung disorder/allergies were incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the Veteran was objectively diagnosed with allergies in June 1994 and with asthma in 2007-2008 and that there was no nexus to the service for either as there was no chronic diagnosis of allergies or asthma while in the service.   The Veteran's service treatment records mentioned chronic sinusitis in 1978 and chronic bronchitis in 1991.  His separation exam in 1979 showed no diagnosed chronic sinus condition.  Instead, the statement of chronic sinusitis in 1978 was based on subjective information as there was no objective diagnosis of a chronic sinus condition (no nasal endoscopy, no sinus x-ray or sinus CT).  Similarly, in 1991, the diagnosis of chronic bronchitis was based on subjective information as there was no objective evidence of chronic bronchitis during his service from November 1990 to March 1991.  His chest x-ray and PFTs/spirometries were all normal in the late 1980s and early 1990s.  There was clinical evidence of acute bronchitis infections only.  The examiner noted that regardless, the Veteran had been smoking a pipe and cigarettes for 29 years in 1991.  Even if he did have chronic bronchitis, the etiology would have been due to self-imposed tobacco abuse.

As noted above, as the Veteran had active military service in the Southwest Asia Theater of Operations, the law and regulations pertaining to undiagnosed illness incurred due to Persian Gulf service, discussed above, thus are applicable in this case.

Based on the above evidence, the Board finds that service connection for lung disorder/allergies, to include as due to undiagnosed illness is not warranted.  

In this regard, the Board first observes that the Veteran's a lung disorder/allergies are not related to an undiagnosed illness, as the disorder does, in fact, carry a diagnosis.  For the Veteran's respiratory disability to be due to an undiagnosed illness, the symptoms would have to be not attributable to another, specific cause.  The undiagnosed illness recognized as being associated with Persian Gulf War service does not cause other diagnosed disorders, but various symptoms for which a diagnosis cannot be determined.  Only if such symptoms are not related to a diagnosed disorder may they be said to be due to undiagnosed illness.  The diagnosed asthma and COPD are not undiagnosed illnesses or medically unexplained chronic multi symptom illnesses.   

Thus, while the Veteran served in Southwest Asia, the Veteran did not have multisymptom medically undiagnosed illness as the July 2013 VA examiner specifically determined that the Veteran's respiratory conditions had clear and specific etiologies and diagnoses since his history and the current examination was consistent with these diagnoses.  As these disorders of asthma and COPD have been diagnosed, the Board concludes that the special provisions pertaining to undiagnosed illnesses are not applicable, and service connection for a lung disorder/allergies cannot be granted under the presumptive provisions of 38 U.S.C.A. §1117 and 38 C.F.R. § 3.317.  See 38 C.F.R. § 3.317 (2014).

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 are warranted.  See Combee; supra (Fed. Cir. 1994) (specifically addressing claims based on ionizing radiation exposure).  Thus, the presumption is not the sole method for showing causation.  However, where the issue involves a question of medical diagnosis or causation, as presented here, a claimant must establish the existence of a disability and a connection between the Veteran's service and the disability.

As there are current diagnoses of asthma, COPD and allergic rhinitis, the first element of service connection is satisfied.  However, the evidence must establish not only the existence of a disability, but also an etiological connection between military service and the disability.  See Boyer, supra;  D'Amico, supra; Hibbard, supra.

The Board acknowledges that the Veteran's available service treatment records demonstrate that the Veteran presented with complaints of sinusitis and bronchitis on multiple occasions.  The service treatment records however, are negative for any or diagnoses of any chronic respiratory disorders.  Significantly, the Veteran's July 1979 separation examination from his first period of service was negative for any chronic respiratory disorders or complaints.

Additionally, per the November 2013 remand instructions, the May 2014 VA examiner specifically addressed the March 1978 service treatment record which noted that the Veteran had a history of chronic sinusitis and the January 1991 service treatment record noting he suffered from chronic bronchitis.  The May 2014 examiner indicated that the statement of chronic sinusitis in 1978 was based on subjective information as there was no objective diagnosis of a chronic sinus condition (no nasal endoscopy, no sinus x-ray or sinus CT) diagnosis of chronic bronchitis in 1991 was also based on subjective information as there was no objective evidence of chronic bronchitis during his service from November 1990 to March 1991.  The examiner also noted that chest x-ray and PFTs/spirometries were all normal in the late 1980s and early 1990s as there was clinical evidence of acute bronchitis infections only.  

Further, there is no competent evidence or opinion even suggesting that there exists a medical nexus between a current respiratory disability and the Veteran's military service.  In fact, the only medical opinions of record weigh against the claim as the July 2013 and May 2014 VA examiners determined that the Veteran's current respiratory conditions were less likely than not related to service.  

None of the competent medical evidence currently of record refutes these conclusions, and neither the Veteran nor his representative have presented or identified any such existing medical evidence or opinion.  

The Board notes that the April 1999 VA examiner indicated that the Veteran had chronic sinusitis and that his tobacco abuse had been exacerbated with an episode during the Gulf War.  However, the May 2014 VA examiner again specifically noted that chest x-ray and PFTs/spirometries were all normal in the late 1980s and early 1990s as there was clinical evidence of acute bronchitis infections only.  Additionally, the May 2014 VA examiner indicated that there was no nexus to the service as there was no chronic diagnosis of allergies or asthma while the Veteran was in service and even if he had a current diagnosis of bronchitis, this would have been the result of his tobacco abuse.   

Given that the most probative opinion is against a finding of a relationship between the claimed lung disorder/allergies disability and service, the Board finds that service connection is not warranted.  

C.  All Disabilities 

The Board notes the Veteran's contentions regarding the etiology of his claimed lung/respiratory and thyroid disorder/trembling/fatigability disabilities.  To the extent that the Veteran himself contends that a medical relationship exists between his claimed current disabilities and service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that lung/respiratory disabilities are not disabilities subject to lay diagnosis as these diagnoses requires medical training.  More significantly, the Veteran and his representative do not have the medical expertise to provide an opinion regarding the lung/respiratory and thyroid disorder/trembling/fatigability disabilities etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the May 2014 VA examiner provided detailed rationales in support of his opinion and cited to the relevant evidence.  For this reason, the VA examiner's opinions are the most probative evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  

Thus, the Veteran and his representative's lay assertions that there is a relationship between his lung/respiratory and thyroid disorder/trembling/fatigability disabilities and service are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  


ORDER

Entitlement to service connection for thyroid disorder/trembling/fatigability, to include as due to undiagnosed illness is denied. 

Entitlement to service connection for lung disorder/allergies, to include as due to undiagnosed illness is denied. 


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims for entitlement to service connection for a sleep disorder, to include as due to undiagnosed illness and entitlement to service connection for arthritis of multiple joints (hips, ankles, elbows, and knees), to include as due to undiagnosed illness

VA is obliged to provide an examination or an opinion when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Regarding the Veteran's sleep disorder claim, the Board notes that pursuant to the November 2013 Board's remand, the Veteran was afforded an examination in May 2014.  The examiner noted that the Veteran had obstructive sleep apnea with an onset of 2004 as well as periodic limb movement disorder (PLMD) with an onset of 1991.  The examiner opined that it was less likely than not that the Veteran's sleep disorder other than sleep apnea was incurred in or caused by an in-service injury, event or illness as the Veteran was diagnosed with periodic PLMD in September 1991.  The examiner indicated that the etiology of PLMD was unknown but it probably had a genetic influence and the Veteran was not diagnosed in the service with a chronic sleep disorder.

However, while the May 2014 VA examiner opined that it was less likely than not that the Veteran's sleep disorder other than sleep apnea was incurred in or caused by an in-service injury, the examiner failed to specifically address the July 1995 private positive nexus opinion as instructed by the November 2013 Board remand instructions.

Accordingly, the May 2014 examination report does not comply with the Board's November 2013 instructions.  The United States Court of Appeals for Veterans Claims has held that a remand confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

On remand, an appropriate examiner should render an opinion in accordance with the Board's November 2013 directives to provide an adequate examination which provides a rationale that specifically addresses the July 1995 letter from the Veteran's private physician relating his sleep disorders to his Gulf war service.  Consequently, a new remand is required to comply with the holding of Stegall.

Regarding the Veteran's arthritis of multiple joints claim, the Veteran has alleged that he was first diagnosed with arthritis in multiple joints in March 1978, during his first period of active service.  

The Board notes that the Veteran's service treatment records from his first period of service demonstrate that he presented with elbow pain in May 1986 and reported painful or swollen joints on a March 1978 Report of Medical History.  On the Veteran's July 1979 separation examination noted a right Achilles tendon bruise with an ankle that was swollen and tender.  

The Veteran most recently underwent a VA examination for his arthritis of multiple joints in May 2014.  The VA examiner opined that it was less likely than not that the Veteran's arthritis of multiple joints was incurred or caused by the claimed in-service injury, event or illness.  The examiner indicated that the Veteran "was not diagnosed with osteoarthritis/degenerative joint disease (DJD) of any joints in the service or within one year of separation."  The examiner noted that the Veteran was "initially diagnosed with mild DJD left hip in 1994, right knee DJD 1999, right hip DJD 1999, and right AC joint DJD in 2006.  The examiner concluded that the etiology of the DJD was advanced age and obesity.

The Board finds that the most recent VA examination is not adequate.  As noted above,  the examiner concluded that the multiple arthritis was not caused by or related to the Veteran's active duty as the Veteran was not diagnosed with osteoarthritis/degenerative joint disease (DJD) of any joints in the service or within one year of separation" as he was initially diagnosed with degenerative joint disease of the left hip in 1994.  However, this finding is inconsistent with the evidence of record as an October 1988 treatment report noted that x-rays demonstrated moderate degenerative changes of the left hip and provided a diagnosis of degenerative arthritis of the left hip.

Significantly, as there is evidence that the Veteran has a current multiple arthritis disability and he also had an arthritis disability that preexisted his second period of active service, the Board finds that a VA examination is warranted so an examiner can provide an opinion as to whether any multiple arthritis disability that preexisted his second period of service was not aggravated beyond its natural progression during service.  See 38 U.S.C.A. § 1153 (West 2002) (providing that a pre-existing disease or injury will be considered to have been aggravated by active service where there is an increase in disability during service absent a finding that the increase was due to the natural progress of the disease).  

Thus, a medical opinion is needed, either by way of an addendum opinion or new examination that addresses this aspect of the Veteran's claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4) (2014).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner that examined the Veteran for his sleep disorder disability in May 2014.  If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise.  If the new examiner feels that an actual physical examination is necessary, such examination should be scheduled.   

The examiner should furnish an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that any diagnosed sleep disorder, to exclude sleep apnea, is etiologically related to the Veteran's active service, to specifically include whether they are related to his service in the Persian Gulf and/or undiagnosed illness resulting from such. 

If no sleep disorder is diagnosed, the examiner should opine whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's reported sleep impairment symptoms (not attributable to any diagnosed sleep apnea - if any) are related to the Veteran's active service, to specifically include whether they are related to his service in the Persian Gulf and/or undiagnosed illness resulting from such. 

The complete rationale for all opinions expressed must be provided. 

In providing these opinions, the examiner should specifically address the July 1995 letter from the Veteran's private physician relating his sleep disorders to his Gulf war service

2.  Return the claims file to the examiner that examined the Veteran for his multiple arthritis disability in May 2014.  If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise.  If the new examiner feels that an actual physical examination is necessary, such examination should be scheduled.  

The examiner should furnish an opinion as to whether the Veteran's preexisting arthritis condition underwent any increase in service beyond its natural progression, or was otherwise aggravated by his second period of active service.  The examiner should specifically address the October 1988 treatment records which noted x-ray evidence of degenerative joint disease of the left hip.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  After the requested records reviews and opinions are completed, the reports should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Then, perform any additional development necessary, and then readjudicate the Veteran's claims.  If his claims remain denied, he should be provided with an SSOC.  After the Veteran has been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


